235 F.2d 49
Paul Lee HIBDON, Appellant,v.UNITED STATES of America, Appellee.
No. 12793.
United States Court of Appeals Sixth Circuit.
June 2, 1956.

Richard A. Weiland, Cincinnati, Ohio, for appellant.
Fred Elledge, Jr., and Andrew M. Gant, Jr., Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal is from an order denying motion to vacate sentence.  It was submitted after argument of counsel and upon the various communications of the appellant addressed individually to members of the court in substitution for briefs, a course not to be considered as a precedent.  The appellant charges bias and prejudice of the trial judge.  They are no more than generalizations without specific instances to which consideration may be given.


2
There was no petition or affidavit of disqualification presented either before or during the trial.  The case was tried twice.  The error which we perceived at the first trial in Hibdon v. United States, 6 Cir., 204 F.2d 834, 37 A.L.R. 2d 1130 was not repeated and the petitioner was convicted by unanimous verdict of the jury.  The second appeal on the ground of bias and prejudice of the trial judge was dismissed in 6 Cir., 213 F.2d 869 and motion to vacate sentence challenging the present case was ruled upon by another judge of the district.


3
Judgment affirmed.